                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                  SHERMAN DIVISION

UNITED STATES OF AMERICA                            §
                                                    §
v.                                                  §   CRIMINAL NO. 4:12-CR-126-ALM
                                                    §
STEVEN MARK CHAVEZ                                  §


               MEMORANDUM ADOPTING REPORT AND
       RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

        Came on for consideration the above-referenced criminal action, this Court having heretofore

referred the request for revocation of Defendant’s supervised release to the United States Magistrate

Judge for proper consideration. The Court has received the Report of the United States Magistrate

Judge pursuant to its order. Defendant having waived allocution before this Court as well as his

right to object to the Report of the Magistrate Judge, the Court is of the opinion that the findings and

conclusions of the Magistrate Judge are correct.

        It is, therefore, ORDERED that the Magistrate Judge’s Report is ADOPTED as the opinion

of the Court. It is further ORDERED that Defendant’s supervised release is hereby REVOKED.

It is further ORDERED that Defendant be committed to the custody of the Bureau of Prisons to be

imprisoned for a term of eighteen (18) months, with no supervised release to follow, to run

consecutively to any other sentence being served. This sentence includes an upward departure of

four (4) months based on the agreement of counsel and due to the fact that the more serious

allegations, which include pending criminal charges, carry a U.S. Sentencing Guideline range of

eighteen (18) to twenty-four (24) months.

        The Court further recommends that Defendant serve his sentence at the Bastrop, Texas

Federal Correctional Institution, if appropriate.
.




    IT IS SO ORDERED.

    SIGNED this 17th day of July, 2019.




                               ___________________________________
                               AMOS L. MAZZANT
                               UNITED STATES DISTRICT JUDGE
